El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
El presente es un pleito sobre tercería de bienes inmue-bles. Josefa O. viuda de Monroig, entabló una demanda en la Corte de Distrito de San Juan alegando, en resumen, *791que en cierto pleito seguido por Ramón Córdova contra Ra-món Solía, en cobro de pesos, el demandante Córdova había: embargado como de la propiedad del demandado Solía cierta finca rustica de siete cuerdas que pertenecía a la tercerista-, viuaa de Monroig, por haberla ésta adquirido en la ejecución de dos hipotecas que gravaban dos fincas del indicado Solía parte de las cuales era la embargada por el expresado Cór-dova.
Uno de los demandados dentro de este pleito de tercería, Ramón Córdova, contestó la demanda, alegando, en resumen, que la finca por él embargada era distinta de las ejecuta-das por la demandante. Y así quedó trabada la contienda en este pleito que fué resuelto, una vez practicadas las prue-bas, en contra de la demandante. La dicha demandante esta-bleció entonces el presente recurso de apelación.
La prueba de la demandante consistió en la escritura de la venta judicial que hizo a s.u favor el marshal de la Corte de Distrito de San Juan, en la declaración de los testigos-, Dionisio Bausó, Antonio Monroig, Plácido Ripoli y Frank Antonsanti y en un plano.
Por la escritura' se viene en conocimiento de que Ramón Solía era dueño por título de herencia de dos fincas rústi-cas que se describen así:
“Primera: Terreno de altura con una cabida de veinte y cuatro cuerdas, equivalentes a nueve hectáreas, cuarenta y tres áreas, veinte y nueve eentiáreas y treinta y seis centésimos, en el barrio de Hato Tejas, del término municipal de Bayamón, lindando con fincas por el norte, de Antonio Monroig, hoy de su sucesión; por el sur, de Eulogio Rivera, hoy de su sucesión; por el este, de Ramón A. Solía y de Antonio Monroig, hoy su sucesión, y por el oeste, de Eulogio Rivera, antes, hoy de la sucesión de Antonio Monroig.
“Segunda: Terreno con una cabida de nueve cuerdas, equiva-lentes a tres hectáreas, cincuenta y tres áreas, y setenta y tres een-tiáreas, en el barrio de Hato Tejas, del término municipal de Baya-món, y lindando con fincas, por el norte y el este, de Antonio Mon-roig, hoy de su sucesión; por el sur, de Eulogio Rivera, hoy de su sucesión, y por el oeste de la Sucesión Solía.”
*792También se consigna en la escritura que Solía hipotecó las fincas descritas a favor de Don Pedro Fernández Umpie-rre, que éste vendió las hipotecas a la demandante y ape-lante, y que no habiendo Solía satisfecho a su debido tiempo la deuda garantida, la demandante y apelante ejecutó las hipotecas y habiéndose anunciado la venta de las fincas hipo-tecadas en pública subasta, la repetida demandante y ape-lante las adquirió por cierta suma de dinero que se abonó a su crédito.
El testigo Bausó, dijo que era agrimensor y empleado de la Central Juanita, perteneciente a la Sucesión Monroig; que recibió orden de su jefe de practicar la mensura de unas fincas de Ramón Solía y que cumplió en efecto dicha orden. Su declaración ocupa cinco páginas en maquinilla y toda ■ella tiende a demostrar que Solía le indicó las colindancias y le habló siempre solamente de dos fincas. La mensura dió por resultado que la finca de -nueve cuerdas las tenía en efecto y que la finca de veinte y cuatro se componía de treinta y una.
Declarando el testigo, se introdujo como prueba el plano levantado por el mismo. En él aparece deslindada una exten-sión de terreno que comprende cuarenta cuerdas dividida en dos porciones — una de nueve y otra de treinta y una. Figura una casa.
El testigo Monroig declaró amplia y detalladamente con respecto a cierta transacción que tuvo concertada con Solía sobre la compra de sus tierras colindantes con la Central Juanita; que mandó medir dichas tierras; que siempre en-tendió que se trataba de dos fincas; que sabía que las fin-cas estaban gravadas y que en la transacción se había tomado en cuenta tal hecho encargándose' el comprador del pago del gravamen, y entregando al vendedor, además, cierta suma de dinero. No se pudo llegar a un acuerdo con respecto a la cantidad que debía pagarse en efectivo y el contrato fra-casó. El declarante insistió en que Solía siempre se refe-*793ría a dos fincas y nunca le Rabió de que tuviera una tercera finca en aquel sitio.
El testigo Ripoll fué otro empleado de la Central Juanita que acompañó al agrimensor Bausó a practicar la men-sura. Corrobora en todas sus partes lo dicho por Bausó.
El testigo Antonsanti, abogado, Rabia extensamente del contrato de compraventa que estuvo a punto de celebrarse entre la Central Juanita y Solía. Toda su declaración tiende a demostrar que Solía en todas sus conversaciones con el testigo, admitía que sólo tenía en aquel sitio dos fincas, una de 24 y otra de 9 cuerdas.
La prueba del demandado Córdova consistió en las decla-raciones de los testigos Ramón Solía, Pedro Fernández y Nicanor Cepero.
Solía en su declaración reconoce que intentó vender todas sus tierras a la Central Juanita; que se practicó la men-sura, y que en efecto indicó las colindancias en globo por que se iba a vender todo, pero niega que dijera que sólo tenía dos fincas. Sostiene que además de las dos fincas hipo-tecadas que Reredó de sus padres, tenía otra pequeña finca en donde está la casa que vino a su poder por herencia de una parienta suya, siendo esta pequeña finca la embargada por Córdova. La descripción de esa finca de siete cuerdas es como sigue:
“Rústica de altura, en la cual hay una casa de madera, terrera, techada de zinc, cuyas colindancias son como siguen: por el norte propiedad de Solía y Sucesión de Solía; por el sud con propiedad de Eulogio Rivera; por el este con propiedad de Eulogio Rivera y por el oeste con propiedad de Ramón Solía. Siendo la cabida de la finca descrita 7 cuerdas.”
Solía explica, además, que no habiendo llegado a un acuerdo con la Central Juanita, por no haberse ésta ave-nido a darle en efectivo la cantidad que' él exigía, la central compró las hipotecas y ejecutó las fincas gravadas, pero in-siste siempre en que sólo dos de sus fincas estaban hipote-cadas.
*794La declaración del testigo Fernández, primitivo dueño de las hipotecas, liace referencia al hecho de que estaba ente-rado de la transacción entre Solía y la Central Juanita, sin conocer sus detalles. “Que Solía le dijo que tenía esa nego-ciación, y en virtud de ella los Sres. Monroig se entendie-ron con el declarante.”
Por último, Nicanor Cepero, dice que le consta la exis-tencia de las tres fincas por haber trabajado por años en ellas. Describe la finca de siete cuerdas habiendo conocido residiendo en ella a Doña Josefa Ortiz. Según la' decla-ración de Solía se llamaba Josefa Ortiz la parienta de quien heredó la' finca en cuestión.
Tales son, a grandes rasgos, las pruebas practicadas. El juez sentenciador las analizó cuidadosamente y luego se ex-presó, en su opinión, así:
“La corte no puede con la prueba presentada sentar la conclu-sión de que dentro del terreno comprendido en las 24 cuerdas, de acuerdo con sus colindaneias, figura también el terreno objeto de e'ste litigio, porque como colindando como colinda el terreno hipo-tecado, por el este con Ramón Solía, no tenemos otra base que la medida de las 24 cuerdas para fijar la extensión de la finca hipóte^ cada al Señor Fernández Umpierre. En ausencia de una línea divi-soria que deslinde los campos de una manera clara y evidente, debe-mos presumir que el inmueble afectado termina allí donde termi-nan las 24 cuerdas. El hecho de que la finca de nueve cuerdas y las 24 con sus colindaneias respectivas, hayan sido objeto de un mismo contrato de hipoteca, no quiere decir que todo el terreno com-prendido dentro de estas dos fincas quede necesariamente incluido en el perímetro de la propiedad hipotecada. Cada finca tiene sus propias eolindaúcias, y no se ha demostrado que Ramón Solía al hipo-tecar estas 24 cuerdas hiciese comprender al acreedor Señor Fer-nández Umpierre que dentro de las colindaneias de esta finca estu-viese incluido todo el terreno que reclama la parte demandante. El Sr. Solía hipotecó 24 cuerdas colindando con él mismo por el este, y a nuestro juicio la parte demandante sólo tiene derecho a la can-tidad de terreno especificada en la escritura, porque no se ha demos-trado, por medio de prueba competente y satisfactoria que dentro de las colindaneias del inmueble hipotecado, hubiese una mayor cabida de terreno que el que se determina en el contrato de hipoteca.”
*795Sostiene la parte apelante en su alegato:
1. Qne los demandados están impedidos para negar qne la parcela de siete cnerdas en litigio está comprendida den-tro de la finca objeto de las hipotecas qne fné traspasada por el mársbal de la corte de distrito a la demandante;
2. Qne la sentencia apelada es contraria a la resolnción de la Corte Snprema de los Estados Unidos en el caso de Veve v. Sánchez, 226 U. S. 234;
3. Qne la sentencia apelada varía los términos de nn docu-mento escrito en virtud de prueba oral;
4. Qne el demandado Solía no presentó prueba para esta-blecer su derecho a las siete cnerdas en litigio, y
5. Qne la prueba es contraria a las alegaciones.
6. Qne la sentencia es contraria a la prueba.
1. Examinemos el primer error. Como puede observarse .del extracto de la prueba qne dejamos consignado, la parte demandante tendió a demostrar por medio de sus testigos, qne Solía siempre se refirió a dos fincas, qne nunca habló de la tercera finca embargada por el demandado Córdova. De esto deduce el abogado de la apelante que Solía está im-pedido- de alegar ahora la existencia de la tercera finca. En su declaración Solía reconoce que cuando se trató de. vender directamente sus tierras a la Central Juanita, partió siempre de la base de que se iba a desprender de todo el te-rreno que tenía en aquel sitio. Por eso cuando el encargado por la central de medir las fincas se personó en ellas, le indicó sus colindancias en globo. Pero Solía niega que reconociera que tenía hipotecadas todas sus propiedades e insiste en que sólo dos de ellas, las que. había adquirido por herencia de sus padies, estaban gravadas a Fernández. La demandante no se convirtió en dueña por virtud del contrato de compra-venta que se planeó primero. La demandante compró las hipotecas, las ejecutó y en -subasta pública adquirió lo que estaba hipotecado. Juzgando la prueba, el juez sentencia-dor creyó cierta la explicación de Solía, y si lo es en efecto, no vemos cómo pueda sostenerse el impedimento alegado *796con respecto a Solía. Queda reducida, pues, la cuestión, a . una de apreciación de prueba, y como a nuestro juicio no se lia demostrado que la corte de distrito actuara erróneamente, debe prevalecer su criterio.
2. Estudiemos el segundo de los' errores señalados. En el caso citado, Veve v. Sánchez, supra, aparecía que José Avalo Sánchez hipotecó a María Díaz y Siaca una planta-ción de.azúcar conocida por “Bello Sitio” constante de 400 cuerdas. El acreedor hipotecario ejecutó su crédito y final-mente se le adjudicó la finca. Luego Sánchez entabló pleito reclamando cierta porción de terreno de 134 cuerdas de exten-sión existentes, según él, dentro de los límites de' “Bello Sitio” y que, según él, no fué nunca hipotecada. Se midió la finca subastada y adjudicada al acreedor hipotecario y resultó contener 415 cuerdas o sea un exceso menor de un cinco por ciento de lo que resultaba del título. Si se hubiera declarado con lugar la demanda de Sánchez, entonces la finca de 400 cuerdas hubiera quedado reducida solamente a 279. Además, como se ha dicho, la finca reclamada por Sánchez estaba dentro de los límites de la hacienda “Bello Sitio.” La Corte Suprema, revocando la sentencia apelada, decidió que Sánchez no tenía derecho alguno. En el resumen de la decisión aparece establecida la siguiente jurisprudencia:
“La regla general al determinar lo que ha sido incluido en un traspaso es que las referencias generales respecto a cantidad (cabida) están subordinadas a los linderos más ciertos que describen el sitio de los propietarios colindantes, los que son precisos o pueden ser determinados.” 226 U. S. 235.
En su opinión el juez sentenciador sostuvo que lá deci-sión de la Corte Suprema en el caso de Veve v. Sánchez, supra, no era aplicable al presente. En efecto, hay disparidad entre uno y otro caso. Como hemos visto, si se hubiera dado la razón a Sánchez su acreedor sólo hubiera obtenido 279 cuerdas cuando Sánchez le hipotecó 400. Resolviendo el caso a favor del acreedor sólo resultaban de más quince cuer-das o sea, como hemos dicho, una porción menor del cinco *797por ciento. Por el contrario, si este caso se resolviera a favor de la demandante, por una finca hipotecada de 24 cuer-das se le entregaría una de 31, o sea más de un 25 por ciento.
Pero prescindiendo de la cabida y yendo a la regla que debe prevalecer según la Corte Suprema de los Estados Uni-dos, o sea la más segura de las colindancias, nos encontra-mos con que en el caso de Veve v. Sánchez las 134 cuerdas reclamadas por Sánchez estaban dentro de los límites exte-riores de la hacienda “Bello Sitio” que había sido hipo-tecada, mientras que aquí, como sostiene el juez de distrito en su opinion, pág. 49 de la transcripción, “no es posible afirmar que las siete cuerdas de terreno que se reclaman y las cuales colindan por el oeste con las 24 cuerdas hipo-tecadas, estuviesen comprendidas dentro de la finca de mayor cabida, por la sencilla razón de que colindando por su lado con el mismo dueño, no puede sentarse la afirmación de que las referidas siete cuerdas estuviesen radicadas dentro de los límites exteriores de las 24.”
3. Veamos el tercer error. A nuestro juicio el juez sen-tenciador no permitió que se variaran por prueba oral los términos de un documento escrito. El documento escrito se interpretó por sus propios términos. A una finca hipotecada de 24 cuerdas se le reconocieron 24 cuerdas, y una eolindan-cia con una determinada persona, Solía, sin especificación de monumento artificial o natural alguno, se fijó de acuerdo con la medida especificada en el título, método éste que per-mitió al par que reconocer la totalidad de los derechos del comprador en la venta judicial de la finca hipotecada, los del colindante indicado.
Iíáy una circunstancia que debe hacerse constar y es que generalmente, al fijar la medida de las fincas, se consignan a continuación del número las palabras más o menos y en este caso nada indefinido se dejó en la descripción.
También debe hacerse constar que dentro de las cuarenta cuerdas que fueron de Solía, .según el mismo plano levan-*798tado por el encargado de la demandante, existe una casa, y es lo cierto que en la descripción de las lincas hipotecadas no se hace constar, como es costumbre, tal hecho. En cam-bio en la porción de siete cuerdas embarg'ada por Córdova consta la existencia de la casa.
4. El cuarto de los errores señalados tampoco tiene fun-damento, a nuestro juicio. Solía, según su declaración, adqui-rió las lincas hipotecadas por herencia de sus padres. Dichas fincas estaban inscritas en el registro de la propiedad. La finca de siete cuerdas la adquirió por herencia de una parienta suya. A primera vista se observa que tal vez pueda exis-tir algo anormal en esta adquisición. La parienta vivía con Solía, Solía gastó en su enfermedad y entierro y luego se quedó con la finca. Quizás Solía no sea el único heredero. Quién sabe si debido a esta circunstancia Solía no aclaró su título y por eso no figura inscrito en el registro. Mas-sea como fuere, es lo cierto que Solía estaba en posesión como dueño de la finca en cuestión y si jamás hipotecó dicha finca jamás tampoco pudo ser adquirida por la demandante que no tiene, por tanto, personalidad para impugnar el título más o menos legal que Solía pueda tener sobre la misma.
5 y íi, Por virtud de todo lo expuesto, puede concluirse fácilmente que opinamos que no existen los errores Nos. 5 y 6 alegados por la parte apelante. Examinadas las alega-ciones y la prueba practicada en su totalidad, no creemos que pueda sostenerse que la prueba, tal como fué apreciada por la corte de distrito, sea contraria a las alegaciones, ni que la sentencia esté en contra de la prueba.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.